oO @oO® Nn OO on FF WO NO =|

NM PO ND pm FN HO NHN =| S22 @ =| S| | 2 = = od

| format of a civil complaint is clearly outlined in the Federal Rules of Civil Procedure.

 

Case 2:20-cv-01554-KJM-DB Document1 Filed 08/03/20 Fi re D

YourName UAC Ler Porter AUG 0 3 2020

ELERK, U.S. DISTRICT COURT

 

Address 008 Fats fonve BASTERN DISTRION OFCALIFORNIA
City, State, Zip Code ruta Cu, CA AS49495 HH

Telephone Numbe(5 2) to | +-2833>

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

Your Name,

Plaintiff, ;
vs Quam Lei Porter yo 2-apey [BH KIM 2
Defendants in the Complaint, Wb p
Defendant(s). COMPLAINT

‘wa. CY Pouce Deaewsrrunt and DOES 1-F0

A civil complaint can be typed or printed by hand. Your complaint must be

 

legible and clearly stated, so that it is easily understood. Clearly set out your grievance,

against whom and what you would like the court to do to correct the situation. The

You may add additional pages on numbered pleading paper as necessary. Please refer

to Federal Rule of Civil Procedure 10.

You must sign your complaint.

Sample Format for Pro Se Litigants

Attachment 1

 
Case 2:20-cv-01554-KJM-DB Document1 Filed 08/03/20 Page 2 of 2

Plaintiff:
Quiana Lei Porter
Defendant:

Yuba City Police Department, and DOES 1-50

Complaint DATE OF INCIDENT: 8/1/18 @12:05 AM

CLIENT WAS ASSAULTED BY YCPD:

YCPD WAS AT HER BROTHER'S HOUSE REGARDING AN INCIDENT WITH HER BROTHER AND HIS
ROOMATE EARLIER IN THE NIGHT; CLIENT WAS PRESENT FOR THE INCIDENT AND HER BROTHER ASKED
IF SHE COULD GO TO HIS HOUSE AND SEE WHAT WAS GOING ON INSTEAD OF HIM GOING AND
POTENTIALLY GETTING ARRESTED. CLIENT AND HER SON WENT TO HER BROTHER'S HOUSE TO SEE
WHAT WAS GOING ON AND WHEN THEY ARRIVED, MULTIPLE OFFICERS WENT TOWARDS HER, SHE GOT
HER PHONE AND GOT THE INCIDENT ON VIDEO.

MULTIPLE OFFICERS WERE GRABBING HER AND THREW HER TO THE GROUND

ONCE CLIENT WAS IN THE OFFICER'S CAR, A MALE OFFICER TOLD HER TO PUT HER BREAST BACK INTO
HER SHIRT, HOWEVER SHE WAS HANDCUFFED AND WAS UNABLE TO, THE MALE OFFICER GRABBED HER
BREASTS AND PUT IT BACK INTO HER SHIRT

THE ARRESTING OFFICER'S PHONE HAS THE PHOTOGRAPHS OF HER INJURIES, A NURSE CAME INTO THE
JAIL AND DOCUMENTED HER INJURIES

Due to the physical and emotional harm the Plaintiff (PER SE) has incurred, she is demanding $150,000
in damages.

Ovinn Li Prt Nojyete 3,200

Quiana Lei Porter August 3, 2020
